09/29/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: PR 21-0005


                                      PR 21-0005
                                                                  FILED
                                                                   SEP 2 8 2021
IN RE THE MOTION OF SCOTT                                       Bowan Greenwood
MICHAEL PRUDHOMME FOR                                            rk of
                                                              CleEtta @citprerr
                                                                       S        i g aourt

ADMISSION TO THE BAR OF THE
STATE OF MONTANA



      Scott Michael Prudhomme has filed a motion for admission to the Bar of the State
of Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The
Bar Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Prudhomme has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Scott Michael Prudhomme may be sworn in to the practice of law in the
State of Montana. Arrangements for swearing in may be made by contacting the office of
the Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this   er    day of September, 2021.
/Q4! ,7 ,,tJL
    Justices